Title: From James Madison to Edmund Randolph, 12 March 1783
From: Madison, James
To: Randolph, Edmund


My dear Sir,
Philada. March 12. 1783
Capt. Barney commanding the American packet boat which has been long expected with official intelligences from our Ministers in Europe arrived here this morning. He brings a supply of money the sum of which I cannot as yet specify & comes under a passport from the King of G. B. The despatches from our Ministers are dated the 5. 14 & 24 of Decr. Those of the 14th inclose a copy of the preliminary articles provisionally signed between the American & British Plenipotentiaries. The tenor of them is that the U.S. shall be acknowledged & treated with as free, sovereign & independt., that our boundaries shall begin at the mouth of St. Croix, run thence to the ridge dividing the waters of the Atlantic from those of St. Laurence, thence to the head of Cont. river, thence down to 45.° N. L. thence to Cadaraqui, thence thro’ the middle of Lakes Ontario, Erie, Huron & Superior to Long Lake, to the lake of the woods & thence due W to the Missi[ssip]pi, thence down the middle of the river to L: 31. thence to Apalichicola, to flint river, to St. Mary’s & down the same to the Atlantic, that the fisheries shall be exercised nearly as formerly; that Congress shall earnestly recommend to the States a restitution of Confiscated property a permission to the refugees to come & remain for 1 year within the States to solicit restitution, and that in the most obnoxious cases restitution may be demanded of purchasers on reimbursing them the price of the property, that debts contracted prior to 1775 shall be mutually paid according to sterling value; that all prisoners shall be mutually set at liberty; troops withdrawn & all records & papers restored; that the navigation of the Mississippi from the source to the mouth shall be mutually free for the subjects of G. B. & the Citizens of America, a proposition comprehending the W. I. was offered on the subject of Commerce, but not admitted on the part of G. B.
In the course of the negociation G. B. contended for not only the limits marked out in the Quebec Act, but all ungranted soil, for a contraction of the fisheries, and for absolute stipulations in favr. of the loyalists.
The despatches of the 14th. Speak also of the principal preliminaries between F. & G. B. being settled; but of little progress being made in those between Hold. & Spn. & the latter; & of none between Spn. & U.S.
A letter of the 24. Decr. from Dr. Franklin varies the scene somewhat. It says that uncertainties were arising from the unsettled state of minds in England & incloses a letter from Ct. de Vergennes observing that difficulties had arisen from the very facilities yielded on the part of France; & concluding with these words as well as I can recollect, “Je ne desespere pas. J’espire plutôt; mais tout est incertain.”
Franklin’s correspondence on this occasion denotes a vigor of intellect, which is astonishing at his age. a letter to the British Minister on the case of the Tories in particular is remarkable for strength of reasoning, of sentiment & of expression. He concludes his letter to Congs. with observing that he is now entering on his 78th. year, 50 of wh[ich] have been spent in the public Service; and that having lived to see like Simeon of old the salvation of his Country, his prayer is that he may be permitted to retire from public life. Mr. Adams has also transmitted a resignation.
The arrival of this intelligence will probably procure from Congs. some final decision with respect to Mr. Jefferson.
Having given you all the facts which hurry wd. admit I leave you to your own conclusion as to the object of them.
Farewell.
J Ma[dison Jr.]
